Citation Nr: 1631041	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-20 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for cervical radiculopathy of the right upper extremity (previously claimed as nerve damage in right arm) as secondary to service-connected cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a rating in excess of 30 percent for headaches.

5.  Entitlement to a rating in excess of 30 percent for herniated disc of the cervical spine status post surgical repair with radiculopathy (hereinafter "cervical spine disability").

6.  Entitlement to an initial rating in excess of 50 percent for major depression.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 2002 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Montgomery, Alabama, respectively.  During the course of the appeal, the claims file was transferred to the RO in Montgomery, Alabama.

In August 2015, the Veteran testified at a Travel Board hearing at the RO in Montgomery, Alabama before the undersigned.

The Board has recharacterized the Veteran's claim for nerve damage in right arm to cervical radiculopathy of the right upper extremity in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating in excess of 30 percent for cervical spine disability and an initial rating in excess of 50 percent for major depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issue of entitlement to nonservice-connected pension. 

2.  The Veteran's current cervical radiculopathy of the right upper extremity is causally related to the service-connected cervical spine disability.

3.  The Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.

4.  For the entire rating period on appeal, the Veteran's service-connected headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and symptoms therefore are contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for cervical radiculopathy of the right upper extremity as secondary to service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16(a) (2015).  

4.  The criteria for a rating of 50 percent, the maximum available, for headaches have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  On the record at the August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wanted to discontinue his appeal for the issue of entitlement to nonservice-connected pension.  As he has withdrawn his appeal for this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


Service Connection for Cervical Radiculopathy of Right Upper Extremity

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In seeking VA disability compensation, service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Review of the record shows the Veteran is service connected for a cervical spine disability.  The evidence also shows a current diagnosis of cervical radiculopathy of the right upper extremity associated with his service-connected cervical spine disability, as noted in an August 2014 private cervical spine impairment questionnaire by Dr. Beretta during the appeal period.  In fact, Dr. Beretta indicated that severity of the Veteran's cervical radiculopathy is moderate.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for cervical radiculopathy of the right upper extremity as secondary to the service-connected cervical spine disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

TDIU

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In June 2008, the Veteran reported his injuries, to include service-connected headaches, made him unable to provide for his wife and children.  The RO interpreted that statement as a request for entitlement to TDIU and denied the issue in a January 2009 VA rating decision.

During the appeal period, the issue of entitlement to TDIU was raised and discussed at the August 2015 Board hearing in connection with the claims on appeal for higher ratings for the service-connected headaches and cervical spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran is service-connected for major depression at 50 percent; cervical spine disability at 30 percent; headaches at 50 percent, as discussed below; internal derangement of the right knee at 20 percent; internal derangement of the left knee at 0 percent (noncompensable); and hiatal hernia at 0 percent (noncompensable).  As discussed above, the Veteran is also service connected for nerve damage in the right arm, subject to the assignment of a disability rating upon return to the AOJ.

The Veteran's combined schedular disability rating for his service-connected disabilities is 80 percent effective from November 30, 2010.  As such, the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have been met since the date of claim on appeal in May 2011.

Review of the pertinent evidence of record includes a January 2012 letter from a VA vocational rehabilitation counselor, April 2013 private multiple impairment questionnaire by Dr. Beretta, and November 2011 award letter to the Veteran from the Social Security Administration (SSA) for disability benefits. 

In the January 2012 letter, the VA vocational rehabilitation counselor concluded the Veteran has been found infeasible for obtaining a vocational goal.  It was explained that the Veteran's disabilities, to include major depressive disorder, migraines, intervertebral disc syndrome, contribute to his inability to work. 

Pursuant to the April 2013 private multiple impairment questionnaire, Dr. Beretta documented, in part, that if the Veteran was placed in a normal competitive five day a week work environment, the Veteran would only sit for 3 hours and stand/walk for 1 hour, and the Veteran frequently experiences pain, fatigue, or other symptoms severe enough to interfere with attention and concentration, and the Veteran is incapable of even "low stress" due to pain.  It was also opined the Veteran would need to take 4-5 unscheduled breaks to rest at unpredictable intervals during an 8-hour work day and would likely be absent from work as a result of impairments or treatment approximately more than 3 times a month.  The Veteran's ability to work at a regular job on a sustained basis would also be limited due to psychological limitations, need to avoid temperature extremes and heights, and avoidance of pushing, pulling, kneeling, bending, and stooping.

Lastly, in the November 2011 favorable award letter to the Veteran from SSA, it was determined that the Veteran has been disabled since October 1, 2007 because of his impairment or combination of impairments is so severe that he cannot perform any work existing in significant numbers in the national economy.

Accordingly, the Board finds that entitlement to a TDIU is in order.

Increased Rating for Headaches

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected headaches in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In May 2011, the Veteran requested a higher rating for his service-connected headaches stating that are more severe than his assigned 30 percent disability rating.
 
Diagnostic Code 8100 provides the next-higher 50 percent disability rating, the maximum available, for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

After review of the pertinent evidence of record, the Board finds that for the entire rating period on appeal, the Veteran's service-connected headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and symptoms.

In October 2011, the Veteran was afforded a VA examination for miscellaneous neurological disorders, specifically headaches.  The Veteran reported having sensitivity to light, requiring use of a cap or sunglasses, and symptom of nausea and vomiting.  During the past year, the Veteran reported the frequency of headaches approximately once per month and noted that most attacks are prostrating and last longer than 2 days.  The VA examiner concluded the Veteran's headaches affect his occupational activities by decreased concentration, difficulty following instructions, and pain.

Pursuant to an August 2014 private headaches impairment questionnaire, Dr. Beretta documented the Veteran's headache symptoms include mental confusion/inability to concentrate, weekly prostrating headaches, and are of such severity requiring complete prostration.  The Veteran is likely to be absent from work as a result of the impairments or treatment for headaches more than three times per month and the Veteran would not be capable of performing gainful employment with the symptoms and limitations stemming from his headache impairment. 

At the August 2015 Board hearing, the Veteran reported his headaches are constant and go up to the back and top of his head and wraps around his ears.  He also estimated that an attack can last from three to 12 hours and if he has not had an epidural in a while, the headaches arrive a few time a week.  He attempts to self medicate by use of heat, ibuprofen, and other pain medication but the headaches never go away.  The Veteran also reported his headaches impact his ability to work because he cannot concentrate.  He explained that he used to be able to carry on an intellectual conversation without losing his train of thought, but now cannot stay on task and loses focus upon onset of pain.

Moreover, review of the record shows ongoing symptoms and treatment for the service-connected headaches during VA and private treatment sessions.

As a result, for the entire rating period on appeal since May 29, 2011 (the date of claim), the Veteran's service-connected headaches is assigned at 50 percent, the maximum available under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  The rating schedule for migraine does not provide a basis for a higher schedular rating.  Id.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual disability basis, the Board finds that the record does not show that the Veteran's individual disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation of 25 percent for headaches with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Throughout the course of the appeal, the Veteran's medical history includes sensitivity to light, nausea, vomiting, prostrating attacks, use of pain medication,  and effects on occupational activities.

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's headaches that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

The appeal for entitlement to nonservice-connected pension is dismissed.

Service connection for cervical radiculopathy in the right upper extremity as secondary to service-connected cervical spine disability is granted.

Entitlement to a TDIU is granted.

A rating of 50 percent, and no more, for headaches is granted, subject to the law and regulations governing the award of monetary benefits.
REMAND

The Veteran's service-connected cervical spine disability and major depression were last examined by VA examiners for compensation purposes in October 2011 (spine) and November 2011 (mental disorders).  Since these VA examinations, the record contains evidence suggesting worsening symptomatology, as noted by the November 2014 private cervical spine impairment questionnaire by Dr Beretta, Veteran's statements at the August 2015 Board hearing, October 2015 private psychiatric evaluation report and impairment questionnaire by Dr. Beretta, and ongoing reported symptomatology and treatment in VA and private treatment records.  

Moreover, in October 2015 the Veteran was scheduled for VA examinations to assess the severity of these identified service-connected disabilities; however, the Veteran failed to confirm his attendance and the examinations were cancelled.  Subsequently in a November 2015 statement, the Veteran reported that notice of the scheduled VA examinations were sent to his previous address, thus he did not receive adequate notice in order to attend and requested that the examinations be rescheduled.  As a result, the Board finds that a remand is needed to obtain additional VA examinations for the issues of entitlement to a rating in excess of 30 percent for cervical spine disability and an initial rating in excess of 50 percent for major depression.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate and proper notice is sent.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from all VA facilities from October 2015 forward.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran is hereby notified the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination for his service-connected cervical spine disability.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected cervical spine disability, utilizing the appropriate DBQ.

4.  The Veteran should be afforded a VA examination for his service-connected major depression.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected psychiatric disability (other than posttraumatic stress disorder), utilizing the appropriate DBQ.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


